Citation Nr: 0301494	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-04 914	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1938 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claim on appeal.

In March 2001, the Board remanded the issue to the RO for 
further development.  The requested development has been 
accomplished to the extent possible and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  Service medical records reflect evidence of diminished 
hearing.

3.  Hearing loss is currently shown.

4.  Giving the veteran the benefit of the doubt, it is as 
likely as not that his current hearing loss disability was 
incurred during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's 
behalf, a hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103(a), 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic 
disease is shown in service, subsequent manifestations of 
the same chronic disease at any later date, however 
remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Finally, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(d) (2002).

In this case, the Board finds that the veteran's claim 
should be granted.  First, a current hearing loss is 
shown.  Specifically, on an authorized audiological 
evaluation in August 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
75
75
75
LEFT
N/A
70
75
80
75

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 84 percent in the left 
ear.  The diagnosis was severe hearing loss, right and 
left ears.

Next, the Board assigns high probative value on evidence 
reflecting diminished hearing in service.  Of note, a June 
1945 audiogram report showed "13 decibels low of left ear" 
and "21 decibels low on right ear."  Thus, while service 
medical records do not reflect a chronic hearing loss 
disability, the veteran's hearing was apparently impaired 
to some degree prior to service separation. 

Further, the Board places significant weight on the 
veteran's lay statements that he was subjected to constant 
noise during his service in a boiler room aboard a ship.  
He also related that he was exposed to noise during a 
suicide bomb attack on board his ship.  The Board finds 
this consistent with the award of a Silver Star, which 
noted that a suicide plane and bomb exploded in the after-
fireroom and fragments pierced the high pressure stream 
line in an engine room where the veteran was present.  As 
such, his statements constitute "satisfactory lay or other 
evidence" that the veteran was exposed to noise during 
combat.  Given the evidence of diminished hearing in 
service, lay evidence of noise exposure, complaints of 
diminished hearing since service, and a current hearing 
loss, the Board finds that service connection for a 
hearing loss disability is warranted.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law is 
applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Inasmuch as the 
Board is allowing the benefit sought on appeal, the 
veteran will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained 
in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the 
mandate of the VCAA.


ORDER

Service connection for a bilateral hearing loss disability 
is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

